Exhibit 10.7

BANK OF AMERICA AUTO TRUST 2010-2

AMENDED AND RESTATED

TRUST AGREEMENT

between

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC,

as the Depositor

and

WILMINGTON TRUST COMPANY,

as the Owner Trustee

Dated as of June 24, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I        DEFINITIONS

   1

SECTION 1.1.

   Capitalized Terms    1

SECTION 1.2.

   Other Interpretive Provisions    1

ARTICLE II        ORGANIZATION

   2

SECTION 2.1.

   Name    2

SECTION 2.2.

   Office    2

SECTION 2.3.

   Purposes and Powers    2

SECTION 2.4.

   Appointment of the Owner Trustee    3

SECTION 2.5.

   Initial Capital Contribution of Trust Estate    3

SECTION 2.6.

   Declaration of Trust    3

SECTION 2.7.

   Organizational Expenses; Liabilities of the Holders    4

SECTION 2.8.

   Title to the Trust Estate    4

SECTION 2.9.

   Representations and Warranties of the Depositor    4

SECTION 2.10.

   Situs of Issuer    5

ARTICLE III        CERTIFICATES AND TRANSFER OF CERTIFICATES

   5

SECTION 3.1.

   Initial Ownership    5

SECTION 3.2.

   Authentication of the Certificates    5

SECTION 3.3.

   Form of the Certificate    5

SECTION 3.4.

   Registration of the Certificates    6

SECTION 3.5.

   Transfer of the Certificate    6

SECTION 3.6.

   Lost, Stolen, Mutilated or Destroyed Certificates    7

ARTICLE IV        ACTIONS BY OWNER TRUSTEE

   8

SECTION 4.1.

   Prior Notice to Certificateholder with Respect to Certain Matters    8

SECTION 4.2.

   Action by Certificateholder with Respect to Certain Matters    8

SECTION 4.3.

   Action by Certificateholder with Respect to Bankruptcy    9

SECTION 4.4.

   Restrictions on Certificateholder’s Power    9

SECTION 4.5.

   Majority Control    9

ARTICLE V        APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

   9

SECTION 5.1.

   Application of Trust Funds    9

SECTION 5.2.

   Sarbanes-Oxley Act    10

SECTION 5.3.

   Signature on Returns    10

SECTION 5.4.

   Accounting and Reports to Certificateholders, the Internal Revenue Service
and Others    10

SECTION 5.5.

   Method of Payment    10

ARTICLE VI        AUTHORITY AND DUTIES OF OWNER TRUSTEE

   11

SECTION 6.1.

   General Authority    11

SECTION 6.2.

   General Duties    11

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 6.3.

   Action upon Instruction    11

SECTION 6.4.

   No Duties Except as Specified in this Agreement or in Instructions    12

SECTION 6.5.

   No Action Except under Specified Documents or Instructions    12

SECTION 6.6.

   Restrictions    13

SECTION 6.7.

   Administrative Duties    13

ARTICLE VII        CONCERNING OWNER TRUSTEE

   16

SECTION 7.1.

   Acceptance of Trusts and Duties    16

SECTION 7.2.

   Furnishing of Documents    18

SECTION 7.3.

   Representations and Warranties    18

SECTION 7.4.

   Reliance; Advice of Counsel    18

SECTION 7.5.

   Not Acting in Individual Capacity    19

SECTION 7.6.

   The Owner Trustee May Own Notes    19

ARTICLE VIII        COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

   19

SECTION 8.1.

   Owner Trustee’s Fees and Expenses    19

SECTION 8.2.

   Indemnification    20

SECTION 8.3.

   Payments to the Owner Trustee    20

ARTICLE IX        TERMINATION OF TRUST AGREEMENT

   20

SECTION 9.1.

   Termination of Trust Agreement    20

SECTION 9.2.

   Dissolution of the Issuer    21

SECTION 9.3.

   Limitations on Termination    21

ARTICLE X        SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

   21

SECTION 10.1.

   Eligibility Requirements for the Owner Trustee    21

SECTION 10.2.

   Resignation or Removal of the Owner Trustee    21

SECTION 10.3.

   Successor Owner Trustee    22

SECTION 10.4.

   Merger or Consolidation of the Owner Trustee    23

SECTION 10.5.

   Appointment of Co-Trustee or Separate Trustee    23

ARTICLE XI        MISCELLANEOUS

   24

SECTION 11.1.

   Amendments    24

SECTION 11.2.

   No Legal Title to Trust Estate in Certificateholder    25

SECTION 11.3.

   Limitations on Rights of Others    25

SECTION 11.4.

   Notices    25

SECTION 11.5.

   Severability    26

SECTION 11.6.

   Separate Counterparts    26

SECTION 11.7.

   Successors and Assigns    26

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 11.8.

   No Petition    26

SECTION 11.9.

   Information Request    27

SECTION 11.10.

   Headings    28

SECTION 11.11.

   GOVERNING LAW    28

SECTION 11.12.

   Waiver of Jury Trial    28

SECTION 11.13.

   Form 10-D and Form 10-K Filings    28

SECTION 11.14.

   Form 8-K Filings    28

SECTION 11.15.

   Indemnification    28

 

EXHIBIT A    FORM OF CERTIFICATE    EXHIBIT B    FORM OF TRANSFEROR CERTIFICATE
  

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of June 24, 2010 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”) between BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC, a
Delaware limited liability company, as the depositor (the “Depositor”), and
WILMINGTON TRUST COMPANY, a Delaware banking corporation, as the owner trustee
(the “Owner Trustee”).

RECITALS

WHEREAS, the Depositor, the Administrator and the Owner Trustee entered into
that certain Trust Agreement dated as of October 15, 2009 (the “Original Trust
Agreement”), pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale Agreement dated as
of the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale Agreement”) between the Issuer and the
Depositor, as the same may be amended, modified or supplemented from time to
time.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP;
(b) terms defined in Article 9 of the UCC as in effect in the State of Delaware
and not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule or Exhibit are
references to Articles, Sections, Schedules and Exhibits in or to this
Agreement, and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns. For the avoidance of doubt,
references in this Agreement or any other Transaction Document to a
“Certificate” or a

 

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

“Certificateholder” shall be deemed to be references to “Certificates” or
“Certificateholders” if more than one Certificate has been issued.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “Bank of America Auto Trust 2010-2” (the “Issuer”), in which name the
Owner Trustee may conduct the business of such trust, make and execute contracts
and other instruments on behalf of such trust and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Depositor
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and to issue the Certificates,
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates, to pay interest on and principal of the Notes to the Noteholders
and to make distributions to the Certificateholder;

(b) to acquire the motor vehicle receivables and related property from the
Depositor pursuant to the terms of the Sale Agreement, to make or cause to be
made deposits to and withdrawals from the Collection Account, the Principal
Distribution Account and the Reserve Account and to pay the organizational,
start-up and transactional expenses of the Issuer to the extent not paid by the
Depositor;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any

 

   2   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

activity other than in connection with the foregoing or other than as required
or authorized by the terms of this Agreement or the other Transaction Documents.

SECTION 2.4. Appointment of the Owner Trustee. Upon the execution of this
Agreement, the Owner Trustee shall continue as trustee of the Issuer to have all
the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act and that this Agreement constitute the governing instrument
of such statutory trust. It is the intention of the parties hereto that, solely
for federal, state and local income, franchise and value added tax purposes:
(1) if there is one beneficial owner of the Certificates, the Issuer shall be
treated as a disregarded entity, and (2) if there is more than one beneficial
owner of the Certificates, the Issuer shall be treated as a partnership for
income and franchise tax purposes, with (i) the assets of the partnership being
the Receivables and other assets held by the Issuer, (ii) the partners of the
partnership being the Certificateholders and (iii) the Notes being debt of the
partnership. The parties agree that, unless otherwise required by appropriate
tax authorities, or provided herein, the Issuer will not file or cause to be
filed annual or other necessary tax returns, reports and other forms
inconsistent with the characterization of the Issuer as a disregarded entity for
federal, state and local income, franchise and value added tax purposes. In the
event that the Issuer has or is deemed to have more than one beneficial owner
for federal income tax purposes (i.e., there is more than one beneficial owner
of the Certificates for federal income tax purposes), the Issuer will file
returns, reports and other forms consistent with the characterization of the
Issuer as a partnership, and this Agreement shall be amended to include such
provisions as may be required under Subchapter K of the Code. For avoidance of
doubt, no election will be made by or on behalf of the Issuer to be classified
as an association taxable as a corporation, for federal income tax purposes.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and in the Statutory Trust Act with respect to
accomplishing the purposes of the Issuer. The Owner Trustee filed the
Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Act. Notwithstanding anything
herein or in the Statutory Trust Act to the contrary, it is the intention of the
parties hereto that the Issuer constitute a “business trust” within the meaning
of Section 101(9)(A)(v) of the Bankruptcy Code. For each taxable year of the
Issuer, pursuant to Sections 7704(c) and 7704(a) of the Code, the principal
activity of the Issuer will consist of purchasing and holding receivables and
issuing and paying notes, and at least 90% of the Issuer’s gross income for each
taxable year of the Issuer will constitute “qualifying income” under such Code
provisions in the form of interest and gains from such receivables and other
qualifying income.

 

   3   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Depositor shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Depositor, if the Depositor is or
becomes a Certificateholder) shall have any personal liability for any liability
or obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Depositor is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority to own its assets
and operate its business as presently owned or operated, and to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party. The Depositor has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
the ability of the Depositor to perform its obligations under the Transaction
Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of each Transaction Document to which it is a party and the
Underwriting Agreement (i) have been duly authorized by all necessary action on
the part of the Depositor and (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational instruments
or (C) any material indenture or material agreement or instrument to which the
Depositor is a party or by which its properties are bound (other than violations
of such laws, rules, regulations, indenture or agreements which do not affect
the legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Depositor’s ability to perform its
obligations under, the Transaction Documents to which it is a party and the
Underwriting Agreement).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
or the Underwriting Agreement other than UCC filings and other than
(i) approvals and authorizations that have previously been obtained and filings
which have previously been made and (ii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
ability of the Depositor to perform its obligations under the Underwriting
Agreement or the Transaction Documents to which it is a party.

 

   4   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

(d) Binding Effect. Each of the Transaction Documents to which the Depositor is
a party and the Underwriting Agreement constitutes the legal, valid and binding
obligation of the Depositor enforceable against the Depositor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or Proceedings pending
or, to the knowledge of the Depositor, threatened against the Depositor before
or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement, any of the other Transaction Documents or
the Underwriting Agreement, (ii) seek to prevent the issuance of the Notes or
the Certificates or the consummation of any of the transactions contemplated by
this Agreement, any of the other Transaction Documents or the Underwriting
Agreement or (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement, any of the other Transaction Documents or the Underwriting Agreement.

SECTION 2.10. Situs of Issuer. The Issuer shall be located and administered in
the State of Delaware (it being understood that the Issuer may have bank
accounts located and maintained outside of Delaware).

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Depositor is the sole beneficiary of the
Issuer; and on the Closing Date, upon the issuance of the initial Certificate,
the Depositor will no longer be a beneficiary of the Issuer, except to the
extent that the Depositor is the Holder of such Certificate.

SECTION 3.2. Authentication of the Certificates.

(a) Concurrently with the sale of the Purchased Assets to the Issuer pursuant to
the Sale Agreement, the Owner Trustee shall cause the initial Certificate to be
executed on behalf of the Issuer, authenticated and delivered to the Depositor,
and signed by any vice president, secretary, any assistant secretary, treasurer
or any assistant treasurer of the Owner Trustee, without further corporate
action by the Depositor.

(b) The Certificates shall represent 100% of the beneficial interest in the
Issuer and shall, to the fullest extent permitted by applicable law, be fully
paid and nonassessable.

SECTION 3.3. Form of the Certificate. Each Certificate, upon issuance, will be a
typewritten, definitive Certificate, substantially in the form of Exhibit A
hereto and shall be

 

   5   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

registered in the name of “Bank of America Auto Receivables Securitization, LLC”
or its nominee as the initial registered owner thereof.

SECTION 3.4. Registration of the Certificates. The Owner Trustee shall maintain
at its office referred to in Section 2.2, or at the office of any agent
appointed by it and approved in writing by the Certificateholders at the time of
such appointment, a register for the registration and transfer of any
Certificate, and the Owner Trustee or such agent shall promptly notify the
Indenture Trustee of any change in the registered ownership of a Certificate.

SECTION 3.5. Transfer of the Certificate. (a) Any Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
related Certificate; provided, that (i) such transferee is either an Affiliate
of the Depositor or is a Qualified Institutional Buyer, (ii) the Owner Trustee
and the Issuer receive an Opinion of Counsel stating that, in the opinion of
such counsel, such transfer will not cause the Issuer to be treated as an
association (or a publicly traded partnership) taxable as a corporation for
federal income tax purposes, (iii) such Certificate may not be acquired by or
for the account of or with the assets of a Benefit Plan, (iv) such transfer is
made to a U.S. Tax Person and (v) the transferee provides a certificate
substantially in the form of Exhibit B. By accepting a Certificate (or any
interest therein), the Holder thereof shall be deemed to have represented and
warranted that (a) it is not (and will not be) a Benefit Plan and is not (and
will not be) accepting or holding such Certificate (or any interest therein) on
behalf of or with assets of a Benefit Plan and (b) either it (x) is not (and it
will not be) and is not (and will not be) acting on behalf of or using assets of
a governmental, non-U.S. or church plan, which is subject to any Similar Law or
(y) its purchase, ownership and disposition of such Certificate or any interest
therein will not result in a non-exempt violation of any Similar Law. The Owner
Trustee shall have no duty to independently determine that the requirement in
(iii) above is met and shall incur no liability to any Person in the event the
Certificateholder does not comply with such restrictions. Subject to the
transfer restrictions contained herein and in the Certificates, any
Certificateholder may transfer all or any portion of the beneficial interest in
the Issuer evidenced by such Certificate upon surrender thereof to the Owner
Trustee accompanied by the documents (including the Opinion of Counsel) required
by this Section. Such transfer may be made by a registered Certificateholder in
person or by his attorney duly authorized in writing upon surrender of the
Certificate to the Owner Trustee accompanied by a written instrument of transfer
and with such signature guarantees and evidence of authority of the Persons
signing the instrument of transfer as the Owner Trustee may reasonably require.
Promptly upon the receipt of such documents (including the Opinion of Counsel)
and receipt by the Owner Trustee of the transferor’s Certificate, the Owner
Trustee shall record the name of such transferee as a Certificateholder and its
percentage of beneficial interest in the Issuer in the Certificate register and
issue, execute and deliver to such Certificateholder a Certificate evidencing
such beneficial interest in the Issuer. In the event a transferor transfers only
a portion of its beneficial interest in the Issuer, the Owner Trustee shall
register and issue to such transferor a new Certificate evidencing such
transferor’s new percentage of beneficial interest in the Issuer and shall
issue, execute and deliver to such transferee a new Certificate evidencing such
transferee’s percentage of beneficial interest in the Issuer. Subsequent to each
transfer of beneficial interest and upon the issuance of the new Certificate or
Certificates, the Owner Trustee shall cancel and destroy the Certificate
surrendered to it in connection with such transfer. The Owner Trustee may treat,
for all purposes whatsoever,

 

   6   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

the Person in whose name any Certificate is registered as the sole owner of the
beneficial interest in the Issuer evidenced by such Certificate.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s beneficial interest (or any economic interest therein),
whether to another Certificateholder or to a Person who is not a
Certificateholder, shall be effective, and any such transfer (or purported
transfer) shall be void ab initio, and no Person shall otherwise become a
Certificateholder if, after such transfer (or purported transfer), the Issuer
would have more than 95 direct or indirect holders of an interest in the
Certificates. For purposes of determining whether the Issuer will have more than
95 direct or indirect holders of an interest in the Certificates, each Person
indirectly owning an interest through a partnership (including any entity
treated as a partnership for federal income tax purposes), a grantor trust or an
S corporation (each such entity, a “flow-through entity”) shall be treated as a
Certificateholder or a Noteholder, as applicable, unless less than 50% of the
value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in the
Issuer.

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code and any proposed,
temporary or final Treasury regulations thereunder or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

(f) Each prospective transferee of a Certificate shall be required to represent
and warrant that it is a U.S. Tax Person. By its acceptance of a Certificate,
each prospective Holder agrees and acknowledges that no legal or beneficial
interest in all or any portion of any Certificate may be transferred directly or
indirectly to an individual, corporation, partnership or other Person unless
such transferee is a U.S. Tax Person and any such purported transfer shall be
void and of no effect. Each such transferee or holder of a Certificate shall
provide a properly completed, signed and maintained IRS Form W-9 (or applicable
successor form) to the Indenture Trustee and the Owner Trustee.

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity on behalf of the Issuer

 

   7   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

as may be requested by the Owner Trustee to save it harmless, the Owner Trustee
shall execute and deliver a new Certificate for the same percentage of
beneficial interest in the Issuer as the Certificate so mutilated, destroyed,
lost or stolen, of like tenor and bearing a different issue number, with such
notations, if any, as the Owner Trustee shall determine. Upon the issuance of
any new Certificate under this Section 3.6, the Issuer or Owner Trustee may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any transfer or exchange of the
Certificate and any other reasonable expenses (including the reasonable fees and
expenses of the Issuer and the Owner Trustee) connected therewith. Any duplicate
Certificate issued pursuant to this Section 3.6 shall constitute complete and
indefeasible evidence of ownership in the Issuer, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain Matters.
With respect to the following matters, unless the Indenture, the Sale Agreement
or the Servicing Agreement, as applicable, provides that the consent of the
Certificateholders shall not be required, the Owner Trustee shall not take
action, on behalf of the Issuer or as Owner Trustee, unless at least 10 days
before the taking of such action (or if 10 days’ advance notice is
impracticable, as much advance notice as is practicable), the Owner Trustee
shall have notified the Certificateholder in writing of the proposed action and
the Certificateholder shall not have notified the Owner Trustee in writing that
the Certificateholder has withheld consent or provided alternative direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholder;

(c) the amendment, change or modification of the Sale Agreement or the Servicing
Agreement, except to cure any ambiguity or defect or to amend or supplement any
provision in a manner that would not materially adversely affect the interests
of the Certificateholder; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholder with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholders, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator

 

   8   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

under the Administration Agreement pursuant to Section 8 thereof. The Owner
Trustee shall take the actions referred to in the preceding sentence only upon
written instructions signed by the Certificateholders holding in the aggregate
more than 50% of the beneficial interest in the Issuer at the time of such
action.

SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance has been reduced to zero, and without the prior written approval of the
Certificateholder and the delivery to the Owner Trustee by the Certificateholder
of a certificate certifying that the Certificateholder reasonably believes that
the Issuer is insolvent.

SECTION 4.4. Restrictions on Certificateholder’s Power. The Certificateholder
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5. Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Distributions on the Certificates shall
be made in accordance with the provisions of the Indenture. Subject to the Lien
of the Indenture, the Owner Trustee shall promptly distribute to the
Certificateholder all other amounts (if any) received by the Owner Trustee on
behalf of the Issuer in respect of the Trust Estate. After the termination of
the Indenture in accordance with its terms, the Owner Trustee shall, at the
direction of the Certificateholder, distribute all amounts received (if any) by
the Owner Trustee on behalf of the Issuer in respect of the Trust Estate. If any
withholding tax is imposed on the Issuer’s payment (or allocations of income) to
a Certificateholder, such tax shall reduce the amount otherwise distributable to
the Certificateholder in accordance with this Section 5.1; provided that the
Owner Trustee shall not have an obligation to withhold any such amount if and
for so long as the Depositor is the sole Certificateholder. The Owner Trustee is
hereby authorized and directed to withhold from amounts otherwise distributable
to the Certificateholders sufficient funds for the payment of any tax that is
legally owed by the Issuer (but such authorization shall not prevent the Owner
Trustee from contesting any such tax in appropriate proceedings and withholding
payment of such tax, if permitted by law, pending the outcome of such
proceedings). The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Issuer and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution (such as a distribution to a non-U.S.

 

   9   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Certificateholder), the Owner Trustee may in its sole discretion withhold such
amounts in accordance with this Section 5.1. If a Certificateholder wishes to
apply for a refund of any such withholding tax, the Owner Trustee shall
reasonably cooperate with such Certificateholder in making such claim so long as
such Certificateholder agrees to reimburse the Owner Trustee for any
out-of-pocket expenses incurred.

SECTION 5.2. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.3. Signature on Returns. Subject to Section 2.6, the Certificateholder
holding the largest percentage interest in the Certificate shall sign on behalf
of the Issuer the tax returns of the Issuer, unless applicable law requires the
Owner Trustee to sign such documents, in which case such documents shall be
signed by the Owner Trustee at the written direction of the Certificateholder
holding the largest percentage interest in the Certificate.

SECTION 5.4. Accounting and Reports to Certificateholders, the Internal Revenue
Service and Others. The Owner Trustee shall (a) maintain (or cause to be
maintained) the books of the Issuer on a calendar year basis and the accrual
method of accounting, (b) deliver (or cause to be delivered) to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information as may be required (including Schedule K-1 if the
Issuer is treated as a partnership for federal income tax purposes) to enable
each Certificateholder to prepare its federal and state income tax returns,
(c) prepare (or cause to be prepared), file (or cause to be filed) such tax
returns relating to the Issuer (including a partnership information return, IRS
Form 1065 if the Issuer is treated as a partnership for federal income tax
purposes) and make such elections as from time to time may be required or
appropriate under any applicable state or federal statute or any rule or
regulation thereunder so as to prevent the Issuer from being taxed as a
corporation, (d) cause such tax returns to be signed in the manner required by
law and (e) collect or cause to be collected any withholding tax as described in
and in accordance with Section 5.1 with respect to income or distributions to
Certificateholders. If the Issuer is treated as a partnership for federal tax
purposes, the Issuer shall elect under Section 1278 of the Code to include in
its current income any market discount that accrues with respect to the
Receivables. The Owner Trustee shall not make the election provided under
Section 754 of the Code.

SECTION 5.5. Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to the
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholder by wire transfer, in immediately
available funds, to the account of the Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

 

   10   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver on behalf of the Issuer (a) the Transaction Documents to
which the Issuer is named as a party and (b) each certificate or other document
attached as an exhibit to or contemplated by the Transaction Documents, which
the Issuer or the Owner Trustee is required to execute or to which the Issuer or
the Owner Trustee is named as a party, as applicable, and any amendment thereto,
in each case, in such form as the Depositor shall approve, as evidenced
conclusively by the Owner Trustee’s execution thereof, and at the written
direction of the Depositor, to direct the Authenticating Agent to authenticate
and deliver Class A-1 Notes in the aggregate principal amount of $340,005,000,
Class A-2 Notes in the aggregate principal amount of $240,000,000, the Class A-3
Notes in the aggregate principal amount of $481,000,000 and Class A-4 Notes in
the aggregate principal amount of $191,126,000. In addition to the foregoing,
the Owner Trustee is authorized, but shall not be obligated, to take all actions
required of the Issuer pursuant to the Transaction Documents. The Owner Trustee
is further authorized from time to time to take such action as the Depositor or
the Certificateholder recommends or directs in writing with respect to the
Transaction Documents, except to the extent that this Agreement expressly
requires the consent of the Certificateholder for such action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholder, subject to
Transaction Documents, and in accordance with the provisions of this Agreement.
The Owner Trustee shall have no obligation to administer, service or collect the
Receivables or to maintain, monitor or otherwise supervise the administration,
servicing or collection of the Receivables. Notwithstanding the foregoing, the
Owner Trustee shall be deemed to have discharged its duties and responsibilities
hereunder and under the Transaction Documents to the extent the Administrator
has agreed in the Administration Agreement to perform any act or to discharge
any duty of the Issuer or the Owner Trustee hereunder or under any Transaction
Document, and the Owner Trustee shall not be liable for the default or failure
of the Administrator to carry out its obligations under the Administration
Agreement and shall have no duty to monitor the performance of the Administrator
or any other Person under the Administration Agreement or any other Transaction
Document. The Owner Trustee shall have no obligation to administer, service or
collect the Receivables or to maintain, monitor or otherwise supervise the
administration, servicing or collection of the Receivables. The Owner Trustee
shall not be required to perform any of the obligations of the Issuer under any
Transaction Document that are required to be performed by BANA, the Servicer,
the Depositor, the Administrator or the Indenture Trustee.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have

 

   11   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

reasonably determined or been advised by counsel that such action is likely to
result in liability on the part of the Owner Trustee or is contrary to the terms
hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting written instruction
as to the course of action to be adopted or application of such provision, and
to the extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholder received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received appropriate instruction
within 10 days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement or amendment thereto in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
Lien granted by the Issuer or to prepare or file any Commission filing for the
Issuer or to record this Agreement or any Transaction Document. Wilmington Trust
Company nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any Liens on any part of the
Trust Estate that result from actions by, or claims against, Wilmington Trust
Company that are not related to the ownership or the administration of the Trust
Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (a) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (b) in accordance with the Transaction Documents and (c) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

 

   12   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income,
state and local income, franchise and value added tax purposes, (ii) be deemed
to cause a taxable exchange of the Notes for federal income or state income or
franchise tax purposes or (iii) cause the Issuer or any portion thereof to be
treated as an association or publicly traded partnership taxable as a
corporation for federal income tax purposes. The Certificateholder shall not
direct the Owner Trustee to take action that would violate the provisions of
this Section.

SECTION 6.7. Administrative Duties.

(a) The Owner Trustee shall prepare or shall cause the preparation by other
appropriate Persons (and such preparation shall not be the responsibility of the
Depositor, the Administrator, the Indenture Trustee or the Servicer) of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to the Indenture
with respect to the following matters under the Indenture, the Sale Agreement
and the Servicing Agreement:

(i) upon request, the provision to the Servicer, of evidence of the assignment
in trust for the benefit of the Issuer, as applicable, as may be reasonably
necessary for such Person to participate in a legal Proceeding relating to or
involving a Receivable or a Defaulted Receivable (Section 3.1 of the Servicing
Agreement);

(ii) upon request, the furnishing to the Servicer any of powers of attorney and
other documents and take any other steps which such Person may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under the Servicing Agreement (Section 3.1 of the Servicing Agreement);

(iii) upon actual knowledge thereof, notification to the Servicer of a breach of
the covenants set forth in Section 3.2, 3.5 or 3.6 of the Servicing Agreement
that materially and adversely affects the interest of the Noteholders (Section
3.7 of the Servicing Agreement); and

(iv) upon request, the provision of any information in the possession of the
Owner Trustee reasonably requested by the Servicer, the Issuer, the Depositor or
any of their Affiliates, in order to comply with or obtain more favorable
treatment under any current or future law, rule, regulation, accounting rule or
principle (Section 4.1(b) of the Sale Agreement).

(b) It is understood and agreed that the Owner Trustee shall be entitled to
engage outside counsel, independent accountants and other experts to assist the
Owner Trustee in connection with the performance of its duties set forth in
Sections 5.4 and 6.7, including the preparation of all tax reports and returns,
Opinions of Counsel and Independent Certificates and

 

   13   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

the Owner Trustee shall be reimbursed for the expenses of such counsel,
accountants and experts in accordance with the priority set forth in Section 8.4
of the Indenture. The Owner Trustee shall not be obligated to engage any
counsel, accountant or expert or perform any duty as required under Section 5.4
and this Section 6.7 for which reimbursement would exceed $1,000 until such
amount has been paid to the Owner Trustee, if payment of such reimbursable
amount is required of the Owner Trustee prior to the next Payment Date.

(c) The Depositor shall furnish to the Owner Trustee from time to time such
additional information regarding the Issuer or the Transaction Documents as the
Owner Trustee shall reasonably request.

(d) The Owner Trustee shall not be responsible for taking any action with
respect to this Section 6.7 unless a Responsible Officer in the Corporate Trust
Office of the Owner Trustee has actual knowledge or has received written notice
of the need to take such action.

(e) The rights and protections afforded to the Owner Trustee pursuant to
Articles VII and VIII of this Agreement shall also be afforded to the Owner
Trustee with respect to the performance of its administrative duties under this
Section 6.7.

(f) The Depositor shall prepare or shall cause the preparation by other
appropriate Persons (and such preparation shall not be the responsibility of the
Administrator, the Owner Trustee, the Indenture Trustee or the Servicer) of all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Issuer to prepare, file or deliver pursuant to the
Indenture with respect to the following matters under the Indenture, the Sale
Agreement and the Servicing Agreement:

(i) assistance in the obtaining and preserving of the Issuer’s qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Transaction
Documents to which the Issuer is a party, the Notes, the Collateral and each
other instrument and agreement included in the Trust Estate (Section 3.4 of the
Indenture);

(ii) the preparation of all supplements and amendments to the Indenture,
instruments of further assurance and other instruments and the taking of such
other action as is necessary or advisable to protect the Trust Estate, including
the preparation and filing of any financing statements, amendments thereto and
continuation statements (Section 3.5 of the Indenture);

(iii) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.6 and 3.9 of the Indenture);

(iv) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the

 

   14   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

obtaining of an Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.1 of the Indenture);

(v) the performance of any lawful action as the Indenture Trustee may request to
compel or secure the performance and observance (1) by the Depositor of its
obligations to the Issuer under or in connection with the Sale Agreement, (2) by
the Servicer of the obligations to the Issuer under or in connection with the
Servicing Agreement, (3) by the First Tier Purchaser or BANA, as applicable, of
each of their of the obligations under or in connection with the First Purchase
Agreement, (4) by the First Tier Purchaser or the Second Tier Purchaser, as
applicable, of each of their obligations under or in connection with the Second
Purchase Agreement, or (5) by the Second Tier Purchaser or the Depositor, as
applicable of each of their obligations under or in connection with the Third
Purchase Agreement in each case, in accordance with the terms thereof, and to
exercise any and all rights, remedies, powers and privileges lawfully available
to the Issuer, if any, under or in connection with, the Servicing Agreement or
the Transfer Agreements, in each case, in accordance with the terms thereof, and
to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer under or in connection with the Sale Agreement, the
Servicing Agreement, the First Purchase Agreement, the Second Purchase Agreement
and the Third Purchase Agreement (Section 5.16 of the Indenture);

(vi) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instructions
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.8 and 6.10 of the Indenture);

(vii) the preparation of an Issuer Order and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates and other
documents, if necessary, for the release of the Collateral (Sections 2.9, 8.5,
8.6 10.1 and 11.1 of the Indenture);

(viii) the preparation of Issuer Order and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders of notices with respect to such supplemental indentures (Sections
9.1, 9.2 and 9.3 of the Indenture);

(ix) the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture (Section 11.1 of
the Indenture);

(x) the recording of the Indenture, if applicable (Section 11.15 of the
Indenture);

(xi) preparation and filing of UCC continuation statements and amendments
thereto and delivery of copies thereof (Section 3.4 of the First

 

   15   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Purchase Agreement, the Second Purchase Agreement, the Third Purchase Agreement
and the Sale Agreement and Section 3.5 of the Indenture);

(xii) the filing in the proper filing offices and delivery to the Depositor of
such financing statements and amendments thereto and continuation and other
statements as may be required to preserve, maintain and protect the interest of
the Issuer under the First Purchase Agreement, the Second Purchase Agreement,
the Third Purchase Agreement and Sale Agreement in the Receivables (Section
3.4(a) of First Purchase Agreement, the Second Purchase Agreement, the Third
Purchase Agreement and the Sale Agreement); and

(xiii) the preparation, execution and delivery of such instruments as required
to assign to the Servicer all of the Issuer’s right, title and interest in, to
and under each Receivable which the Servicer has purchased pursuant to
Section 3.7 of the Servicing Agreement (Section 3.7 of the Servicing Agreement).

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate in accordance with terms of the Transaction Documents and this
Agreement. The Owner Trustee shall not be personally liable or accountable
hereunder or under any Transaction Document under any circumstances
notwithstanding anything herein or in the Transaction Documents to the contrary,
except (a) for its own willful misconduct, bad faith or gross negligence, (b) in
the case of the inaccuracy of any representation or warranty contained in
Section 7.3 expressly made by Wilmington Trust Company in its individual
capacity, (c) for liabilities arising from the failure of Wilmington Trust
Company to perform obligations expressly undertaken by it in the last sentence
of Section 6.4 or (d) for taxes, fees or other charges on, based on or measured
by, any fees, commissions or compensation received by the Owner Trustee. In
particular, but not by way of limitation (and subject to the exemptions set
forth in the preceding sentence):

(i) The Owner Trustee shall not be liable for any error of judgment made in good
faith by any officer of the Owner Trustee.

(ii) Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.

(iii) The Owner Trustee shall not be personally liable for the payment of any
tax imposed on the Issuer or amounts that are includable in the federal gross
income of the Certificateholder.

(iv) No provision of this Agreement shall require the Owner Trustee to expend or
risk funds or otherwise incur any financial liability in the performance of any
of the Owner Trustee’s duties or powers hereunder, if the Owner Trustee

 

   16   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

believes or is advised by its legal counsel that repayment of such funds or
adequate indemnity against such risk or liability is not assured or provided to
the Owner Trustee’s reasonable satisfaction.

(v) Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
hereunder or under the Transaction Documents or any other agreement, document or
certificate contemplated by the foregoing.

(vi) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Indenture Trustee or the Servicer and the Owner
Trustee shall not be liable for performing or supervising the performance of any
obligations or duties under this Agreement, the Sale Agreement, the Servicing
Agreement or the Indenture, or under any other document contemplated hereby or
thereby, which are to be performed by the Indenture Trustee, the Servicer or any
other Person under such documents.

(vii) The Owner Trustee shall not be responsible for or in respect of the
recitals herein, the validity or sufficiency of this Agreement, or for the due
execution hereof by the Depositor or for the form, character, genuineness,
sufficiency, value or validity of any of the Trust Estate or for or in respect
of the validity or sufficiency of the Transaction Documents or any other
document contemplated thereby to which the Owner Trustee is not a party.

(viii) Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in any jurisdiction other than in the State of Delaware if the taking of
such action will (i) require the consent or approval or authorization or order
of or the giving of notice to, or the registration with or taking of any action
in respect of, any state or other Governmental Authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by the Owner Trustee; or (iii) subject the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by the Owner Trustee contemplated hereby.

(ix) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Certificateholder or the Servicer.

(x) The Owner Trustee shall be under no duty to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Transaction Document, at the request, order or written direction of the
Certificateholder, unless such Certificateholder has offered to provide to the

 

   17   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Owner Trustee, to the extent requested by the Owner Trustee, security or
indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby. The right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
Transaction Document shall not be answerable for other than its gross
negligence, bad faith or willful misconduct in the performance of any such act.

(xi) Notwithstanding anything to the contrary herein, all funds deposited with
the Owner Trustee hereunder may be held in a non-interest bearing account and
the Owner Trustee shall not be liable for any interest thereon or for any loss
as a result of the investment thereof at the direction of the Certificateholder.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request from the
Certificateholder therefor, duplicates or copies of all reports, notices,
requests, demands, certificates, financial statements and any other instruments
furnished to the Owner Trustee under the Transaction Documents.

SECTION 7.3. Representations and Warranties. Wilmington Trust Company hereby
represents and warrants to the Depositor for the benefit of the
Certificateholder, that:

(a) It is a banking corporation duly incorporated and validly existing in good
standing under the laws of Delaware and having an office within the State of
Delaware. It has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may

 

   18   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

accept a certified copy of a resolution of the board of directors or other
governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the president or any vice president or
by the treasurer, secretary or other Authorized Officers (or Responsible Officer
with respect to the Indenture Trustee) of the relevant party, as to such fact or
matter, and such certificate shall constitute full protection to the Owner
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or, through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled persons knowledgeable in the relevant
area to be selected with reasonable care and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such persons.

SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wilmington Trust Company
acts solely as the Owner Trustee hereunder and not in its individual capacity
and all Persons having any claim against the Owner Trustee by reason of the
transactions contemplated by this Agreement or any Transaction Document shall
look only to the Trust Estate for payment or satisfaction thereof.

SECTION 7.6. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Depositor, the Underwriters, the Indenture
Trustee, the Administrator and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Depositor, the Underwriters, the Indenture Trustee, the
Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

SECTION 8.1. Owner Trustee’s Fees and Expenses. The Depositor shall cause the
Servicer to pay to the Owner Trustee from time to time compensation for all
services rendered by the Owner Trustee under this Agreement pursuant to a fee
letter between the Servicer and the Owner Trustee, and the Owner Trustee shall
be reimbursed for its other reasonable expenses hereunder, including the
reasonable compensation, expenses and disbursements of such agents,
representatives, experts and counsel as the Owner Trustee may employ in
connection with the exercise and performance of its rights and its duties
hereunder, by the Servicer (or, to the extent

 

   19   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

not paid by the Servicer, the Issuer shall pay such amounts in the priority set
forth in Sections 5.4(b) and 8.4(a) of the Indenture, as applicable).

SECTION 8.2. Indemnification. The Depositor shall cause the Servicer to agree to
indemnify the Owner Trustee and its respective successors, assigns, agents and
servants (collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, taxes, claims, actions and suits, and
any and all reasonable costs, expenses and disbursements (including reasonable
legal fees and expenses) of any kind and nature whatsoever (collectively,
“Expenses”) which may at any time be imposed on, incurred by, or asserted
against the Owner Trustee, or any Indemnified Party in any way relating to or
arising out of this Agreement, the Transaction Documents, the Trust Estate, the
administration of the Trust Estate or the action or inaction of the Owner
Trustee hereunder, except only that neither the Depositor nor the Servicer shall
be liable for or required to indemnify an Indemnified Party from or against
Expenses arising or resulting from (i) the willful misconduct, gross negligence
or bad faith of the Owner Trustee, (ii) the inaccuracy of any representation or
warranty made by the Owner Trustee in Section 7.3, (iii) liabilities arising
from the failure of the Owner Trustee to perform obligations expressly
undertaken by it in the last sentence of Section 6.4 or (iv) taxes, fees or
other charges on, based on or measured by, any fees, commissions or compensation
received by the Owner Trustee. To the extent not paid by the Servicer, such
indemnification shall be paid by the Issuer in accordance with Sections 5.4(b)
and 8.4(a) of the Indenture, as applicable. The indemnities contained in this
Section shall survive the resignation or termination of the Owner Trustee or the
termination of this Agreement. In the event of any claim, action or Proceeding
for which indemnity will be sought pursuant to this Section, the Indemnified
Party’s choice of legal counsel shall be subject to the approval of the Issuer,
which approval shall not be unreasonably withheld. When the Owner Trustee incurs
expenses after the occurrence of an Event of Default under Sections 5.1(e) of
the Indenture, the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any applicable federal or state
bankruptcy, insolvency or similar law.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale Agreement shall be deemed not
to be a part of the Trust Estate immediately after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Termination of Trust Agreement. The Issuer shall wind-up and
dissolve, and this Agreement (other than Article VIII) shall terminate, upon the
later of (a) the final distribution by the Owner Trustee of all moneys or other
property or proceeds of the Trust Estate in accordance with the terms of the
Indenture and Article V and (b) the discharge of the Indenture in accordance
with Article IV of the Indenture. The bankruptcy, liquidation, dissolution,
death or incapacity of the Certificateholder shall not (x) operate to terminate
this Agreement or the Issuer, nor (y) entitle the Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
Proceeding in any court for a partition or winding up of all or any part of the
Issuer or Trust Estate nor (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.

 

   20   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 9.2. Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee, acting at the written direction of the Administrator, shall wind
up the business and affairs of the Issuer as required by Section 3808 of the
Statutory Trust Act. Upon the satisfaction and discharge of the Indenture, and
receipt of a certificate from the Indenture Trustee stating that all Noteholders
have been paid in full and that the Indenture Trustee is aware of no claims
remaining against the Issuer in respect of the Indenture and the Notes, the
Owner Trustee, in the absence of actual knowledge of any other claim against the
Issuer and at the written direction of the Certificateholder, shall be deemed to
have made reasonable provision to pay all claims and obligations (including
conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Act and shall cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Delaware
Secretary of State in accordance with the provisions of Section 3810 of the
Statutory Trust Act, at which time the Issuer shall terminate and this Agreement
(other than Article VIII) shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Depositor nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Act. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Depositor, the Servicer, the Administrator, the
Indenture Trustee and the Certificateholder. Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Owner Trustee
which satisfies the eligibility requirements set forth in Section 10.1 by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee. If no successor Owner Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee; provided,
however, that such right to appoint or to petition for the appointment of any
such successor shall in no event relieve the resigning Owner Trustee from any
obligations otherwise imposed on it under the Transaction Documents until such
successor has in fact assumed such appointment.

 

   21   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Depositor or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
may remove the Owner Trustee. If the Depositor shall remove the Owner Trustee
under the authority of the immediately preceding sentence, the Depositor or
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee
and shall pay all fees owed to the outgoing Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Depositor
and the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Depositor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Certificateholder, Indenture Trustee, the
Servicer, the Noteholders and each of the Rating Agencies. If the Depositor
shall fail to mail (or cause to be mailed) such notice within 10 days after
acceptance of appointment by the successor Owner Trustee, the successor Owner
Trustee shall cause such notice to be mailed at the expense of the Depositor.

Any successor Owner Trustee appointed pursuant to this Section 10.3 shall
promptly file an amendment to the Certificate of Trust with the Secretary of
State identifying the name and principal place of business of such successor
Owner Trustee in the State of Delaware.

 

   22   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such corporation shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Depositor, the Administrator and
the Rating Agencies.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuer, or any part thereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Depositor
and the Owner Trustee may consider necessary or desirable. If the Depositor
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

 

   23   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Depositor and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Depositor and
the Owner Trustee with prior written notice to each Rating Agency but without
the consent of the Indenture Trustee, any Noteholder, the Issuer, the Servicer,
the First Tier Purchaser, the Second Tier Purchaser or any other Person subject
to Subsection (d) of this Section 11.1; provided that (i) such amendment shall
not, as evidenced by an Officer’s Certificate of the Depositor or an Opinion of
Counsel delivered to the Indenture Trustee and the Owner Trustee materially and
adversely affect the interests of the Noteholders or (ii) the Rating Agency
Condition shall have been satisfied with respect to such amendment; provided
further, that in the case of any amendment pursuant to this Section 11.1(a),
such amendment shall not, as evidenced by an Opinion of Counsel, (i) affect the
treatment of the Notes as indebtedness for federal income tax purposes, (ii) be
deemed to cause, for federal income tax purposes, a taxable exchange of the
Notes or (iii) cause the Issuer (or any part thereof) to be treated as an
association or publicly traded partnership taxable as a corporation for federal
income tax purposes.

(b) Subject to Subsection (d) of this Section 11.1, this Agreement may also be
amended from time to time by the Depositor and the Owner Trustee, with the
consent of the Holders of Notes evidencing not less than a majority of the
Outstanding Note Balance, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders. It will not be
necessary to obtain the consent of the

 

   24   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Noteholders to approve the particular form of any proposed amendment or consent,
but it will be sufficient if such consent approves the substance thereof. The
manner of obtaining such consents (and any other consents of Noteholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by Noteholders will be subject to such reasonable requirements
as the Indenture Trustee may prescribe, including the establishment of record
dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Depositor shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which
adversely affects the Owner Trustee’s or the Indenture Trustee’s, as applicable,
own rights, duties or immunities under this Agreement. Furthermore,
notwithstanding anything to the contrary herein, this Agreement may not be
amended in any way that would materially and adversely affect the Owner’s
Trustee’s, Indenture Trustee’s or Administrator’s rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such party.

(e) Notwithstanding any provision of this Section 11.1 to the contrary, the
permitted activities or powers of the Issuer may be significantly changed only
with the approval of Holders of at least a majority of the Notes held by
entities other than the Depositor, its Affiliates and its agents.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Certificateholder and, to the extent expressly provided herein, the Indenture
Trustee (on behalf of the Secured Parties) and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

 

   25   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given by
telecopy with receipt acknowledged by the recipient thereof or upon receipt
personally delivered, delivered by overnight courier or mailed certified mail,
return receipt requested or via facsimile, electronic mail or any other
electronic communication, if to the Owner Trustee, addressed as specified on
Schedule I to the Sale Agreement; or, as to each party, at such other address as
shall be designated by such party in a written notice to each other party.

(b) Any notice required or permitted to be given to a Certificateholder shall be
given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and the Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Certificateholder shall
bind the successors and assigns of the Certificateholder.

SECTION 11.8. No Petition.

(a) To the fullest extent permitted by applicable law, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into this
Agreement, the Depositor, the Certificateholder, by accepting the Certificates,
and the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such

 

   26   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Bankruptcy Remote Party, or to make a general assignment for the benefit of, its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence, join or institute against,
with any other Person, any Proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, arrangement, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction; provided, that,
notwithstanding the foregoing, Bankruptcy Remote Party shall not be prohibited
from filing a voluntary bankruptcy petition to the extent such Bankruptcy Remote
Party obtains the necessary vote for filing a voluntary bankruptcy petition as
required by the organizational documents of such Bankruptcy Remote Party.
Without limiting the foregoing, in no event shall the Owner Trustee authorize,
institute or join in any bankruptcy or similar Proceeding described in the
preceding sentence other than in accordance with Section 4.3.

(b) The Depositor’s obligations under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, each of
the Owner Trustee (in its individual capacity and as the Owner Trustee), by
entering into or accepting this agreement, each Certificateholder, by accepting
a Certificate, and the Indenture Trustee and each Noteholder or Note Owner, by
accepting the benefits of this Agreement, hereby acknowledges and agrees that
such Person has no right, title or interest in or to the Other Assets of the
Depositor. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, each of the Owner Trustee, the Indenture
Trustee, each Noteholder or Note Owner and the Certificateholder either
(i) asserts an interest or claim to, or benefit from, Other Assets, or (ii) is
deemed to have any such interest, claim to, or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), then such Person further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee (in
its individual capacity and as the Owner Trustee), by entering into or accepting
this Agreement, each Certificateholder, by accepting a Certificate, and the
Indenture Trustee and each Noteholder or Note Owner, by accepting the benefits
of this Agreement, hereby further acknowledges and agrees that no adequate
remedy at law exists for a breach of this Section and the terms of this Section
may be enforced by an action for specific performance. The provisions of this
Section will be for the third party benefit of those entitled to rely thereon
and will survive the termination of this Agreement.

 

   27   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 11.9. Information Request. Owner Trustee shall provide any information
in its possession reasonably requested by the Servicer, the Issuer, the
Depositor, the Certificateholder or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Depositor is
filing Exchange Act Reports with respect to the Issuer (i) no later than each
Payment Date, the Owner Trustee shall notify the Depositor of any Form 10-D
Disclosure Item with respect to the Owner Trustee, together with a description
of any such Form 10-D Disclosure Item in form and substance reasonably
acceptable to the Depositor and (ii) no later than March 15 of each calendar
year, commencing March 15, 2011, the Owner Trustee shall notify the Depositor in
writing of any affiliations or relationships between the Owner Trustee and any
Item 1119 Party; provided, that no such notification need by made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Depositor is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Depositor, but in no event later than five (5) Business Days after its
occurrence, of any Reportable Event of which a Responsible Officer of the Owner
Trustee has actual knowledge (other than a Reportable Event described in clause
(a) or (b) of the definition thereof as to which the Depositor or the Servicer
has actual knowledge). The Owner Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Owner Trustee
in its individual capacity or any action by the Owner Trustee under this
Agreement.

SECTION 11.15. Indemnification. (a) Wilmington Trust Company shall indemnify the
Depositor and shall hold the Depositor harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that the Depositor may
sustain arising out of or based upon:

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by Wilmington Trust Company to the Depositor under Sections
11.13 or 11.14 (such information, the “Provided Information”),

 

   28   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

or (B) the omission to state in the Provided Information a material fact
required to be stated in the Provided Information, or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, by way of clarification, that clause (B) of this
paragraph shall be construed solely by reference to the related information and
not to any other information communicated in connection with a sale or purchase
of securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or

(ii) any failure by Wilmington Trust Company to deliver any information, report,
or other material when and as required under Sections 11.13 or 11.14.

(b) In the case of any failure of performance described in clause (a) of this
Section, Wilmington Trust Company shall promptly reimburse the Depositor for all
costs reasonably incurred in order to obtain the information, report or other
material not delivered as required by Owner Trustee.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Wilmington Trust Company be liable under this Section 11.15 for special,
indirect or consequential damages of any kind whatsoever, including but not
limited to lost profits, even if Wilmington Trust Company has been advised of
the likelihood of such loss or damage and regardless of the form of action.

[Remainder of Page Intentionally Left Blank]

 

   29   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

WILMINGTON TRUST COMPANY,

as the Owner Trustee

By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

   S-1   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

BANK OF AMERICA AUTO RECEIVABLES
SECURITIZATION, LLC,

as the Depositor

By:  

/s/ Gina Amalfitano

Name:   Gina Amalfitano Title:   President and Treasurer

 

   S-2   

Amended and Restated Trust Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER

   100% BENEFICIAL INTEREST        

R-            

  

BANK OF AMERICA AUTO TRUST 2010-2

CERTIFICATE

Evidencing the 100% beneficial interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, light-duty trucks and other similar
vehicles.

(This Certificate does not represent an interest in or obligation of Bank of
America Auto Receivables Securitization, LLC, Bank of America, National
Association or any of their respective Affiliates, except to the extent
described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH THE ASSETS OF (A) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, (B) A PLAN DESCRIBED IN SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN
ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT IN THE
ENTITY (EACH A “BENEFIT PLAN”). EACH PURCHASER AND EACH SUBSEQUENT TRANSFEREE OF
THIS CERTIFICATE WILL BE DEEMED TO REPRESENT AND WARRANT THAT (X) IT IS NOT AND
IS NOT ACTING ON BEHALF OF OR USING ASSETS OF (AND FOR SO LONG AS IT HOLDS SUCH
CERTIFICATE OR ANY INTEREST THEREIN IT WILL NOT BE AND WILL NOT BE ACTING ON
BEHALF OF OR WITH ASSETS OF) A BENEFIT PLAN AND (Y) EITHER IT (I) IS NOT AND IS
NOT ACTING ON BEHALF OF OR USING ASSETS OF (AND FOR SO LONG AS IT HOLDS SUCH
CERTIFICATE IT WILL NOT BE AND WILL NOT BE ACTING ON BEHALF OF OR WITH ASSETS
OF) A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO ANY FEDERAL,
STATE OR LOCAL LAW THAT IS

 

A-1



--------------------------------------------------------------------------------

SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (ANY SUCH
FEDERAL, STATE OR LOCAL LAW, (A “SIMILAR LAW”)), OR (II) ITS PURCHASE, OWNERSHIP
AND HOLDING OF SUCH CERTIFICATE OR ANY INTEREST THEREIN WILL NOT RESULT IN A
NON-EXEMPT VIOLATION OF ANY SIMILAR LAW.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE HELD, DIRECTLY OR
INDIRECTLY, BY AN INDIVIDUAL, CORPORATION, PARTNERSHIP OR OTHER PERSON UNLESS
SUCH PERSON IS A U.S. TAX PERSON.

THIS CERTIFIES THAT                      is the registered owner of a 100%
nonassessable, fully-paid, beneficial interest in the Trust Estate of BANK OF
AMERICA AUTO TRUST 2010-2, a Delaware statutory trust (the “Issuer”) formed by
Bank of America Auto Receivables Securitization, LLC, a Delaware limited
liability company, as depositor (the “Depositor”).

The Issuer was created pursuant to a Trust Agreement dated as of October 15,
2009 (as amended and restated as of June 24, 2010 the “Trust Agreement”),
between the Depositor and Wilmington Trust Company, as owner trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below. To the extent not otherwise defined herein, the capitalized terms
used herein have the meanings assigned to them in the Trust Agreement or, if not
defined therein, then in the Sale Agreement, dated as of June 24, 2010, between
the Depositor and the Issuer as the same may be amended or supplemented from
time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture and the Trust Agreement,
as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by any Bankruptcy Remote Party (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the

 

A-2



--------------------------------------------------------------------------------

appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of any party hereto or any other creditor of
such Bankruptcy Remote Party, and (ii) such Person shall not commence or join
with any other Person in commencing any Proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the Holder
hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan and is not purchasing on behalf of a Benefit Plan. The Holder
hereof is required to represent and warrant that it is a U.S. Tax Person.

It is the intention of the parties to the Trust Agreement that, solely for
federal, state and local income, franchise and value added tax purposes, (1) if
there is one beneficial owner of the Certificates, the Issuer shall be treated
as a disregarded entity, and (2) if there is more than one beneficial owner of
the Certificates, the Issuer shall be treated as a partnership for income and
franchise tax purposes, with the assets of the partnership being the Receivables
and other assets held by the Issuer, the partners of the partnership being the
Certificateholders, and the Notes being debt of the partnership. By accepting
this Certificate, the Certificateholder agrees to take no action inconsistent
with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a beneficial interest in the Issuer only and does not
represent interests in or obligations of the Depositor, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

      BANK OF AMERICA AUTO TRUST 2010-2       By: Wilmington Trust Company, not
in its
individual capacity, but solely as Owner Trustee Dated:  

 

    By:  

 

        Name:         Title:

 

A-4



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Owner Trustee By:  

 

  Authorized Signatory

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR CERTIFICATE

[DATE]

[Seller]

[Seller Address]

[Owner Trustee]

[Owner Trustee Address]

 

Re: BAAT 2010-2 Certificates

Ladies and Gentlemen:

In connection with our disposition of the above-referenced Certificates (the
“Certificates”) we certify that (a) the representations and warranties set forth
in Section 3.5 of the Trust Agreement are true and correct as of the date
hereof, (b) an Opinion of Counsel to the Owner Trustee and the Issuer required
by Section 3.5 of the Trust Agreement is attached hereto, and (c) the transferee
is a U.S. Tax Person and a properly completed, signed and maintained Internal
Revenue Service Form W-9 (or applicable successor form) is attached hereto.

 

[NAME OF TRANSFEROR] By:  

 

  Authorized Officer

 

B-1